Remittitur amended so as to provide and read: Judgment modified by permitting defendant, at his election, to remodel the addition erected by him upon the premises described in the deed Smith to Graham, dated August 9, 1899, for use as a dwelling in accordance with and as defined in the restrictive covenants contained in said deed, instead of removing said building from said premises and that as so modified said judgment be affirmed, with costs; no opinion.
Concur: HISCOCK, Ch. J., COLLIN, CUDDEBACK, HOGAN, CARDOZO, McLAUGHLIN and ANDREWS, JJ. *Page 593